Title: From George Washington to Brigadier General Lachlan McIntosh, 24 March 1778
From: Washington, George
To: McIntosh, Lachlan



Sir.
Head Quarters [Valley Forge] 24th March 1778.

I have received your letter of yesterday by Major Duvall—As the principal object of your detachment is the protection of the Cattle said to have been expected to cross at Sherards Ferry, all your movements and operations are to be directed to that end, and you will take the best means to answer it effectually.
The intelligence which you may receive concerning the motions & number of the Enemys parties, from intelligent persons that may be depended on, will enable you best to judge of their real designs, and to counteract them, if their views are turned to intercepting the Supply which you are to cover. I am Sir Your most obedt Servt.

Mr Chaloner D.C. of Purchases has sent expresses to inquire the Route of the Cattle and direct them by the upper Road from Sherards ferry to Potts grove it will facilitate your business perhaps to send an express and discover where they really are at present.

